DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding claim 1:
in line 2 change “temperature” to –a temperature—
Change “first gas” to –a first gas—
in line 5, change “second gas” to –the second gas—
Regarding claim 5:
The “or” between 3 and 4 has been deleted so that the claim appears to depend upon claim 34. The examiner has assumed the claim depends upon claim 3 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs (US 2002/0185126 as cited on Applicant’s IDS), hereinafter Krebs.
Regarding claim 1, Krebs teaches a mixed gas supplying apparatus (paragraph 13) comprising:
a temperature adjuster (paragraph 35, gas sources containing liquefied gas are regulated by means of a heating device in the storage vessel) configured to adjust temperature (paragraph 35) associated with a first gas supplying medium for providing first gas to be mixed (Fig. 7 shows liquid oxygen);
a first flow rate controller configured to control a flow rate of the first gas (Figs 10-14: unlabeled valves connected to controller 6, paragraph 66);
a second flow rate controller configured to control a flow rate of a second gas (Figs. 10-14 multiple gases are mixed) to be mixed that is different from the first gas (Figs. 10-14: unlabeled valves connected to controller 6, paragraph 66); and
a mixer configured to supply mixed gas in which the first gas supplied by the first flow rate controller and the second gas supplied by the second flow rate controller have been mixed (Paragraph 52, paragraph 51, paragraph 71).

Regarding claim2, Krebs the mixed gas supplying apparatus according to claim 1, and further teaches comprising:
a thermometric unit configured to measure the temperature associated with the first gas supplying medium (paragraph 61 1’’ measures temperature of gas source); and 
a temperature controller configured to control the temperature adjuster in accordance with the temperature measured by the thermometric unit. (paragraph 35, the evaporation of gas is 

Regarding claim 3, Krebs teaches the mixed gas supplying apparatus according to claim 1, and further teaches comprising: 
a concentration metric unit configured to measure concentration of the first gas in the mixed gas. (paragraph 50, paragraph 67, Fig. 13)

Regarding claim 4, Krebs teaches the mixed gas supplying apparatus according to claim 3, and further teaches comprising:
a flow rate metric unit configured to measure a flow rate of the mixed gas. (paragraph 40)

Regarding claim 5, Krebs teaches the mixed gas supplying apparatus according to claim 3, and further teaches wherein: the first flow rate controller is configured to change the flow rate of the first gas to be mixed in accordance with at least one of the flow rate and the concentration of the mixed gas. (paragraph 50)

Regarding claim 6, Krebs teaches the mixed gas supplying apparatus according to claim 3, wherein: the second flow rate controller is configured to change the flow rate of the second gas to be mixed in accordance with at least one of the flow rate and the concentration of the mixed gas. (paragraph 50)

Regarding claim 11, Krebs teaches the mixed gas supplying apparatus according to claim 1, and  further teaches comprising:
an integral controller (paragraph 66, control unit 6, paragraph 72) configured to control the first flow rate controller and the second flow rate controller (paragraph 66) such that provision of the first gas initiated after provision of the second gas is initiated. (paragraph 73)

Regarding claim 14, Krebs teaches a method of supplying a mixed gas (paragraph 13)comprising the steps of:
measuring temperature associated with a first gas supplying medium (paragraph 35, paragraph 62);
adjusting the temperature in accordance with a comparison result between a measured value of the temperature and a target value of the temperature (paragraphs 35 and 62);
controlling a flow rate of the first gas to be mixed so as to fall within a predetermined range (paragraph 18, paragraph 40, paragraph 44);
controlling a flow rate of second gas to be mixed that is different from the first gas so as to fall within a predetermined range (paragraph 50);
mixing the first gas and the second gas to prepare mixed gas (Figs. 10-14, the gases are mixed, paragraph 51); and 
supplying the mixed gas. (Figs. 10-14, a mixed gas is supplied to a patient)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs in view of Acker et al (US 2015/0320951), hereinafter Acker.
Regarding claim 7, Krebs teaches the mixed gas supplying apparatus according to claim 1, comprising:
a first supplying passage configured to supply the first gas from the first gas supplying medium to the mixer (See Figs. 10-14, gas supply line from any of the gas sources).
Krebs does not teach a discharger configured to discharge the first gas remaining in the first supplying passage to an outside of the first supplying passage.
Acker teaches an intelligent gas management system (abstract, Figs. 1 and 2) with a first gas supplying medium (Fig. 2: 116(a)) to supply to the mixer (Fig.1: 107) and;
a discharger (Fig. 2: 124) configured to discharge the first gas remaining in the first supplying passage to an outside of the first supplying passage. (paragraph 204)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Krebs with the discharger of Acker to discharge gas which is at an incorrect concentration. (paragraph 204)

Regarding claim 8, Krebs in view of Acker teaches the mixed gas supplying apparatus according to claim 7, and Acker further teaches wherien: the discharger comprises a switching valve (purge valve 124) configured to open a passage connecting the first supplying passage to the outside when the first gas remaining in the first supplying passage is discharged. (paragraph 204)

Regarding claim 9, Krebs in view of Acker teaches the mixed gas supplying apparatus according to claim 8, and Acker further teaches comprising:
a second supplying passage (Fig. 2: supply passage (101(b)) configured to supply the second gas from a second gas supplying medium (116(b)) to the second flow rate controller (126b), wherein:
the discharger comprises a discharged gas supplying passage connecting the first supplying passage and the second supplying passage. (passage 161(a) has a discharge port 167, paragraph 174)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs in view of Xiao et al (US Pat. No. 2008/0078385), hereinafter Xiao.
Regarding claim 12, Krebs teaches the mixed gas supplying apparatus according to claim 1 and further teaches comprising:
a concentration metric unit configured to measure a concentration of the first gas in the mixed gas (Fig. 13); and
a flow rate metric unit configured to measure a flow rate of the mixed gas (paragraph 40) wherein:
Krebs teaches an alarm (paragraph 36, paragraph 72) but does not explicitly state that the supply of the mixed gas from the mixer is stopped in a case that at least one of the concentration measured by the concentration metric unit and the flow rate measured by the flow rate metric unit exhibits an abnormal value.
a gas supply system which teaches a shut off in the case where the concentration measured or flow rate has an abnormal value. (paragraph 15, paragraph 18)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Krebs with the shutoff as taught by Xiao in order to let the user know there are adverse levels of gas in the system. (paragraph 15)

Regarding claim 13, Krebs teaches the mixed gas supplying apparatus according to claim 1, comprising:
a concentration metric unit configured to measure concentration of the first gas in the mixed gas (Fig. 13); and
a flow rate metric unit configured to measure a flow rate of the mixed gas (paragraph 40), wherein:
Krebs teaches an alarm (paragraph 36, paragraph 72) but does not explicitly state supply of the first gas from the first flow rate controller is stopped in a case that at least one of the concentration measured by the concentration metric unit and the flow rate measured by the flow rate metric unit exhibits an abnormal value. 
Xiao teaches a gas supply system which teaches a shut off of the first gas in the case where the concentration measured or flow rate has an abnormal value. (paragraph 15, paragraph 18)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Krebs with the shutoff as taught by Xiao in order to let the user know there are adverse levels of gas in the system. (paragraph 15)



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785